OPINION AND ORDER
Movant, Jack W. Richendollar, whose last known address is 206-A 28th Street, Catlettsburg, Kentucky, desires to terminate Kentucky Bar Association proceedings against him by consenting to a suspension from the practice of law pursuant to SCR 3.480(3). Specifically, he moves that he be suspended for three years or until such time that his term of probation expires in a criminal matter, his involvement in which resulted in his automatic suspension. The KBA has no objection to the motion for termination of proceedings.
On March 8, 2001, Richendollar pled guilty to Count I of a federal indictment charging him with knowingly and intentionally possessing with intent to distribute a mixture or substance containing a detectible amount of cocaine in violation of Title 21, U.S.C. § 841(a)(1) and Title 21, U.S.C. § 846, a felony. Pursuant to SCR 3.166(1), we entered an order of indefinite suspension on May 24, 2001. Kentucky Bar Association v. Richendollar, Ky., 44 S.W.3d 375 (2001). This suspension superseded the automatic suspension that was put in place when Richendollar entered his guilty plea on March 8, 2001. Id.
Based upon the foregoing, it is ordered that:
1. Movant, Jack W. Richendollar, is hereby suspended from the practice of law in. the Commonwealth of Kentucky for a *552period of three (3) years or until his term of probation expires, whichever is later in time, effective from March 8, 2001, the date on which Richendollar’s automatic suspension began. The suspension shall continue until such time as Richendollar is reinstated to the practice of law by order of this Court pursuant to SCR 3.510, or any controlling amendment to SCR 3.510.
2. In accordance with SCR 3.450, Ri-chendollar is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $13.19, and for which execution may issue from this Court upon finality of this Opinion and Order.
3. Pursuant to SCR 3.390, Richendollar shall, within ten (10) days from the entry of this order, notify all clients in writing of his inability to represent them, and notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
Entered: November 21, 2001.
/s/ Joseph E. Lambert CHIEF JUSTICE